Citation Nr: 0311788	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  95-37 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to an increased rating for urinary tract 
tuberculosis, with residuals of a ureteroneocystostomy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
April 1964, and from June 1964 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1995 and April 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  This case was 
remanded by the Board in May 1998 and December 1998; it was 
most recently returned to the Board in October 2002.

In October 2000, while the case was in remand status, the 
veteran submitted a statement requesting assignment of a 20 
percent disability rating for his service-connected urinary 
tract tuberculosis, with residuals of a ureteroneocystostomy; 
at that time, the disability was evaluated as 10 percent 
disabling.  In a November 2000 rating decision the RO granted 
a 20 percent rating.  In a March 2002 supplemental statement 
of the case, the RO informed the veteran that the issue of 
entitlement to an increased rating for urinary tract 
tuberculosis, with residuals of a ureteroneocystostomy, was 
no longer on appeal in light of the November 2000 rating 
decision, but then proceeded to inform the veteran that the 
assignment of a 20 percent evaluation constituted a partial 
grant of the benefits sought on appeal.  In November 2002 the 
veteran's representative listed the increased rating issue as 
being on appeal.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  In the instant case, the 
veteran never withdrew his appeal with respect to entitlement 
to an increased rating for urinary tract tuberculosis, with 
residuals of a ureteroneocystostomy.  Moreover, the Board 
notes that the RO's November 2002 explanation as to the 
status of his appeal of the increased rating issue is 
potentially misleading.  Additionally, the veteran's 
representative thereafter indicated that the increased rating 
issue remained on appeal.  In light of the above, the Board 
concludes that the issues properly before the Board are as 
listed on the title page of this action.


REMAND

In March 2003, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
resulted in the acquisition of the reports of March 2003 VA 
examinations.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

In the instant case, the record reflects that the veteran was 
not afforded the opportunity to review the additions to the 
record pursuant to 38 C.F.R. § 20.903(b) (2002), and that, in 
any event, he has not waived his right to have the additional 
evidence considered initially by the RO.  A remand of the 
case is therefore required.  In addition, the Board notes 
that it is unclear whether the RO has provided the veteran 
with the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).

In the May 1998 remand, the Board requested that the RO 
schedule the veteran for ear, nose and throat (ENT) and 
audiologic examinations for the purpose of obtaining a 
medical opinion as to the etiology of his hearing impairment; 
when he was thereafter examined in June 1998, the requested 
opinion was not provided.  The Board, in the December 1998 
remand, again requested that the RO schedule the veteran for 
ENT and audiologic evaluations addressing the etiology of the 
bilateral defective hearing.  The veteran was thereafter 
examined in June 1999, but the requested opinion again was 
not provided.  However, in an addendum prepared in May 2000, 
the examiner stated that the veteran's left ear sensorineural 
hearing loss probably antedated his period of service and did 
not worsen in service.  With respect to the right ear, the 
examiner indicated that the veteran had mild sensorineural 
hearing loss, and suggested that the right ear hearing loss 
also pre-existed service.

In order to further clarify the etiology of the veteran's 
left and right ear hearing defects, see generally 38 C.F.R. 
§§ 3.304(b) and 3.306 (2002), the Board scheduled the veteran 
for a VA examination in March 2003.  Unfortunately, while the 
March 2003 examiner recorded the veteran's current complaints 
and reported clinical findings regarding the veteran's ears, 
the examiner did not address the etiology of the veteran's 
defective hearing.  Under the circumstances, the Board 
concludes that further VA examination of the veteran is 
warranted.

With respect to the claim for an increased rating for urinary 
tract tuberculosis, with residuals of a ureteroneocystostomy, 
the Board remanded the claim in May 1998 in order to have the 
veteran scheduled for a genitourinary examination to identify 
and describe all current symptomatology attributable to the 
condition.  While he was thereafter examined in June 1998, 
the examiner failed to adequately identify the current 
symptomatology associated with the service-connected 
disorder, particularly in light of the development in the 
veteran of a Mycobacterium avium complex; the Board notes in 
passing that service connection for Mycobacterium avium 
complex and associated lung disability was granted in 
September 2000.  In the December 1998 remand, the Board again 
requested that the RO schedule the veteran for a 
genitourinary examination, and specifically requested that 
the examination include the following tests:  urinalysis, 
urine culture and sensitivity, and urine for acid-fast 
bacilli (AFB), as was suggested by an October 1997 VA 
examiner.  

The veteran thereafter was examined by VA in June 1999, at 
which time the examiner concluded only that the veteran had 
"a history of tuberculosis of the lung and kidney with 
recurrence in 1996 for which he is being further evaluated at 
this time."  The examination did not include the tests 
requested by the Board in the December 1998 remand.  In an 
addendum prepared in May 2000, the examiner concluded that 
the veteran's urinary frequency symptoms were secondary to 
his service-connected urinary tract tuberculosis, with 
residuals of a ureteroneocystostomy, but that the etiology of 
his reported flank pain remained obscure.  VA treatment 
records on file show that urinalyses were performed in 
February 2000 and August 2000 for treatment purposes.

In order to obtain medical evidence sufficient to adjudicate 
the veteran's claim, the Board scheduled the veteran for a VA 
examination in March 2003, at which time the examiner 
diagnosed the veteran with a history of urinary tuberculosis 
and noted that the veteran reported no history of renal 
deterioration or insufficiency.  The examiner also diagnosed 
lower urinary tract symptoms which he concluded were likely 
secondary to benign prostatic hypertrophy.  He lastly 
clarified that the veteran's voiding complaints were not due 
to service-connected disability.  There is no indication that 
the examiner ordered urine testing, although he indicated 
that it might be helpful to review the most recent 
creatinine, urinalysis and intravenous pyelogram studies, and 
he indicated that "lab values [were] reviewed."

As indicated above, none of the VA examinations conducted in 
connection with the instant claim has included the testing 
recommended by the October 1997 and March 2003 examiners.  
The Board points out that urinalysis, urine culture and 
sensitivity, and urine for acid-fast bacilli (AFB) testing 
are relevant to the proper evaluation of the veteran's 
disability.  In light of the above, the Board is of the 
opinion that further genitourinary examination of the veteran 
is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  After the above-requested 
development has been completed, the 
RO should afford the veteran VA ENT 
and audiologic examinations to 
determine the nature, extent and 
etiology of his defective hearing.  
All indicated tests should be 
conducted, and the examiner(s) 
is(are) to set forth all findings in 
detail.  The examiner(s) should be 
asked to provide an opinion, with 
respect to each ear, as to whether 
it is at least as likely as not that 
any defective hearing was present in 
service and, if so, an opinion as to 
whether such disability clearly and 
unmistakably existed prior to 
service.  With respect to any right 
or left ear defective hearing which 
the examiner concludes existed prior 
to service, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
such disability(ies) increased in 
severity during service and if so 
the examiner should provide an 
opinion as to whether any in-service 
increase was clearly and 
unmistakably due to natural 
progress.  With respect to any 
currently present right or left ear 
defective hearing which the examiner 
believes developed subsequent to 
service, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that such 
disability(ies) is(are) 
etiologically related to either of 
the veteran's periods of military 
service.

The complete rationale for all 
opinions expressed should also be 
provided.  The claims folders, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner(s).  The 
examination report(s) is(are) to 
reflect that a review of the claims 
files was made.  

5.  The RO should also afford the 
veteran a VA genitourinary 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and severity of 
his urinary tract tuberculosis, with 
residuals of a ureteroneocystotomy.  
All indicated tests, including 
urinalysis, urine culture and 
sensitivity, and urine for acid-fast 
bacilli (AFB), should be conducted, 
and the examiner is to set forth all 
findings in detail.  The examiner 
should indicate whether the veteran 
currently suffers from residuals of 
urinary tract tuberculosis and 
associated ureteroneocystostomy 
(including any genitourinary 
manifestations caused by 
Mycobacterium avium complex), and, 
if so, identify those residuals.  
The examiner should specifically 
indicate whether the following are 
present, and, if so, whether they 
are associated with the veteran's 
service-connected genitourinary 
disability:

A.  constant albuminuria, 
edema, hyaline and granular 
casts or red blood cells;

B.  definite or marked decrease 
in kidney function or other 
organ systems;

C. generalized poor health 
characterized by lethargy, 
weakness, anorexia, weight 
loss, or limitation of 
exertion;

D.  renal dysfunction requiring 
regular dialysis or precluding 
more than sedentary activity 
from persistent edema or 
albuminuria;

E.  urinary frequency with 
daytime voiding interval less 
than one hour, or; awakening to 
void five or more times per 
night;

F.  voiding dysfunction 
requiring the wearing of 
absorbent materials which must 
be changed 2 to 4 times per 
day; or requirement for the use 
of an appliance or the wearing 
of absorbent materials which 
must be changed more than 4 
times per day;

G.  urinary tract infection 
with recurrent symptomatic 
infection requiring 
drainage/frequent 
hospitalization (greater than 2 
times/year), and/or requiring 
continuous intensive 
management. 

The complete rationale for all 
opinions expressed should also be 
provided.  The claims folders, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims files 
was made.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and 
VA's implementing regulations found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  Then, the RO should re-
adjudicate the issues on appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the November 2000 
supplemental statement of the case, and provide the veteran 
and his representative with an appropriate opportunity to 
respond.

After providing the veteran an opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for submitting information or evidence as set 
forth in 38 U.S.C.A. § 5103(b), the case should be returned 
to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

